EXHIBIT 10.50
 
AMENDMENT NO. 3 TO
MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT



THIS AMENDMENT NO. 3 TO MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT (the
“Agreement”) is made as of this 21st day of September 2012 (the “Effective
Date”) by and among Fusion Telecommunications International, Inc. (“Fusion”), a
corporation organized under the laws of the State of Delaware; NBS Acquisition
Corp. (“Newco” and together with Fusion sometimes collectively hereinafter
referred to as “Purchasers”), a corporation to be formed under the laws of the
State of Delaware as a wholly-owned subsidiary of Fusion; Network Billing
Systems, LLC (“NBS” or the “Company”), a limited liability company organized
under the laws of the State of New Jersey; Jonathan Kaufman (“Kaufman”), a
resident of the State of New Jersey; and Christiana Trust as trustee of the LK
Trust (“LK”), a Delaware Trust. Fusion, Newco, NBS, Kaufman and LK are sometimes
hereinafter referred to individually as a “Party” or collectively as the
“Parties.”


W I T N E S S E T H:


WHEREAS, the Parties are all of the parties to that certain Membership Interest
Purchase and Sale Agreement dated as of January 30, 2012 (the “Original
Agreement”); and


WHEREAS, the Parties desire to amend the Original Agreement as hereinafter set
forth.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereto, intending to be legally
bound, agree as follows:


1. Defined Terms.  Defined terms, not otherwise defined herein shall have the
respective meanings ascribed to them in the Original Agreement.


2. Financing.  Section 6.15 of the Original Agreement is hereby deleted in its
entirety and replaced with the following:


6.15  Financing
 
The Parties understand and acknowledge that Purchasers’ consummation of the
Transactions is subject to and dependent upon its ability to secure adequate
financing to pay the Purchase Price under this Agreement and the ISG Asset
Purchase Agreement, and provide for reasonable working capital needs following
the Closing, as determined by Purchasers, through debt and/or equity financing
(“Necessary Funding”). Accordingly, Closing of the Transactions shall, at all
times, be contingent upon Purchasers securing Necessary Funding; provided,
however, that in the event Purchasers have not secured commitments for Necessary
Funding prior to the expiration of 120 days following the Audit Due Date, any
Party may terminate this Agreement.
 
3. No Other Changes. Except as set forth herein, the terms and conditions of the
Original Agreement shall remain in full force and effect.


4. Miscellaneous.  The provisions of Article 10 of the Original Agreement shall
be applicable to this Agreement and are hereby incorporated by reference as if
fully set forth herein.


 
Page 1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

       
FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. (“FUSION”)
 
(“NEWCO”)
          By:     By:                 Title:     Title    

 
 
NETWORK BILLING SYSTEMS, LLC (“NBS”)
 
JONATHAN KAUFMAN (“KAUFMAN”)
            By:
 
  By:
 
              Title:     Title:    

 
 
THE LK TRUST
              By:                       Title:          



 
Page 2

--------------------------------------------------------------------------------